          Case 2:15-cv-04665-PAE Document 63 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JADRANKA BEGONJA,

                                        Plaintiff,                       15 Civ. 4665 (PAE)
                        -v-
                                                                               ORDER
 VORNADO REALTY TRUST, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received a letter from pro se plaintiff Jadranka Begonja. Dkt. 62. The

Court will treat this letter as plaintiff’s opposition to defendants’ motion to dismiss pursuant to

Federal Rule of Civil Procedure 41(b). Defendants’ reply is due March 17, 2021.

       Defendants are directed to serve forthwith this order on plaintiff and to file an affidavit

stating that they have done so by February 17, 2021.

       SO ORDERED.

                                                            
                                                       __________________________________
                                                             PAUL A. ENGELMAYER
                                                             United States District Judge
Dated: February 11, 2021,
       New York, New York
